Citation Nr: 1136100	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

3.  Entitlement to a total rating based on individual unemployability (TDIU rating) 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Service connection for bilateral hearing loss and for tinnitus was granted therein.  An initial noncompensable disability evaluation was assigned for bilateral hearing loss while a 10 percent initial disability evaluation was assigned for tinnitus each effective from November 19, 2009.  Disagreeing with these evaluations, the Veteran subsequently perfected an appeal.

In August 2010, a Travel Board hearing was convened before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Board notes that if the Veteran or the record reasonably raises the question of whether he is unemployable due to the disability or disabilities for which a higher evaluation is sought, then a total rating based on individual unemployability as a result of that disability must be considered as part of the claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, reference was made at an April 2010 VA general medical examination to the fact that the Veteran had been unemployed for 1 to 2 years.  Yet the reason given for this was not his tinnitus disability and/or bilateral hearing loss disability but rather simply that he was laid off.  The Veteran indicated at the August 2010 Travel Board hearing that it is difficult finding employment given his ear disabilities, particularly tinnitus.  The Board finds that a raised claim of TDIU has taken place.  Thus, the Board has included this issue on the cover page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to tinnitus and/or bilateral hearing loss, and the issue of entitlement to service connection for a sleep disorder, to include as secondary to tinnitus and/or bilateral hearing loss, have been raised by the record in the Veteran's notice of disagreement and substantive Appeal to Board (VA Form 9) as well as during the August 2010 Travel Board hearing.  They have not been adjudicated yet by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The claim for a TDIU rating and the claim of entitlement to an initial compensable disability evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The 10 percent disability evaluation currently assigned for tinnitus is the maximum schedular rating, and the evidence does not show that referral for extraschedular consideration is warranted.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA's duties to notify and to assist are not applicable where a claim or application cannot be substantiated as a matter of law, however.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); see also Manning v. Principi, 16 Vet. App. 534 (2002); Wensch v. Principi, 15 Vet. App. 362 (2001); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  The ensuing discussion reveals that this is the situation here.  As such, there is no reasonable possibility that further notice or assistance would aid in substantiating the Veteran's claim.  Any deficiency as to VCAA compliance accordingly is rendered moot.  

II.  Higher Initial Evaluation

The Veteran seeks a higher initial disability evaluation for tinnitus.  He contends that this disability is more severe than contemplated by a 10 percent rating.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consideration must be given as to whether staged ratings are warranted when an appeal arises from an initially assigned disability rating, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Tinnitus is rated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  Diagnostic Code 6260 addresses "tinnitus, recurrent."  It provides for a maximum disability evaluation of 10 percent.  Only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head, is to be assigned.  See Note 2; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

At 10 percent, the Veteran has been assigned the maximum schedular disability rating for his tinnitus.  The preponderance of the evidence therefore is against his claim such that the benefit of the doubt rule is inapplicable.  Staged ratings further therefore are inapplicable.  

B.  Extraschedular

The above determination continuing the Veteran's 10 percent disability evaluation for tinnitus is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  There further has been no showing from the record that his tinnitus disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  He has complained of constant high pitched ringing that sounds like crickets in both ears.  The Veteran is competent to do so because this symptom is within his personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He also is credible in this regard, as there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  While competent and credible, the aforementioned symptom specifically is accounted for by 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Board accordingly finds that the applicable schedular rating criteria are adequate and that the Veteran does not manifest an exceptional tinnitus disability picture.  

In addition, the evidence does not show that the Veteran exhibits the related factors of marked interference with employment or frequent periods of hospitalization.  He mentioned "problems on the job if able to retain a job" in his substantive Appeal to Board (VA Form 9) but did not state any such problems with particularity.  The examiner who conducted an April 2010 VA audiological examination noted that the Veteran's tinnitus combined with his bilateral hearing loss caused him to have difficulty hearing when in group conversation on the job.  Yet it was not found that this would result in him quitting, missing substantial time from work, changing duty assignments, or anything similar.  Thus, it appears that the interference with employment attributable to the Veteran's tinnitus, if he was employed, would not rise to the level of marked interference.  There further is no other indication of any, let alone frequent, hospitalizations due to tinnitus.

Having failed to find that the Veteran manifests an exceptional tinnitus disability picture not adequately addressed by the applicable schedular rating criteria with related factors such as marked interference with employment or frequent periods of hospitalization, referral to the Under Secretary for Benefits or Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability evaluation in excess of 10 percent for tinnitus is denied.



REMAND

The issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

VA's duty to assist the Veteran in substantiating his claim includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Such records may include VA treatment records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Reasonable efforts with respect to these and other records that are in Federal custody consist of making as many requests as are necessary to obtain them.   38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

A VA treatment record dated February 10, 2010, shows that the Veteran underwent a diagnostic hearing evaluation.  Specifically, it notes that an audiogram was conducted and that it "is available through Audiogram View inside the tools menu."

Review of the claims file reveals that the aforementioned audiogram has not been retrieved from Audiogram View and associated with the claims file.  This review further reveals that no attempts have been made to complete these actions.  Attempts must be made on remand to complete them.  The Court indeed has held in Bell v. Derwinski, 2 Vet. App. 611 (1992), that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Board, even where they are not actually before the adjudicating body.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA letter concerning the claim for a TDIU rating.

2.  Request the Veteran's February 10, 2010, audiogram from the Audiogram View by following the mandates of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All action in this regard shall be documented in the claims file.  All audiograms or other records obtained shall be associated with the claims file.  

3.  Then review the claims file and undertake any additional development indicated.  This shall include requesting updated VA treatment records regarding the Veteran.  This also shall include requesting, after securing any necessary authorization, pertinent private records identified by him during the course of this remand.

4.  Finally, readjudicate the Veteran's claim for a TDIU and the claim for an initial compensable disability evaluation for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


